Name: Council Regulation (EEC) No 1437/90 of 21 May 1990 opening and providing for the administration of a Community quota for chemically pure fructose originating in third countries not bound to the Community by a preferential trade agreement (July to December 1990)
 Type: Regulation
 Subject Matter: tariff policy;  taxation;  cooperation policy;  beverages and sugar
 Date Published: nan

 No L 138/ 10 Official Journal of the European Communities 31 . 5 . 90 COUNCIL REGULATION (EEC) No 1437/90 of 21 May 1990 opening and providing for the administration of a Community quota for chemically pure fructose originating in third countries not bound to the Community by a preferential trade agreement (July to December 1990) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, tonnes ; whereas it is therefore appropriate to open, for the period 1 July to 31 December 1990, a Community quota, exempt from the variable component, for an amount equal to 2 252 tonnes ; Whereas equal and continuous access to the quota should be ensured for all Community importers and the rates laid down for the quota should be applied consistently to all imports of the product in question into all the Member States until the quota is exhausted ; whereas it is appropriate not to provide for allocation among Member States, without prejudice to the drawing on the amount of the quota, of such quantities as they may need, under conditions and according to the procedure provided for in Article 3 : Having regard to the proposal from the Commission, Whereas, since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within and jointly represented by the Benelux Economic Union, any operation concerning the adminis ­ tration of the drawings made by that economic union may be carried out by any one of its members, Whereas Article 7a of Council Regulation (EEC) No 3033/80 of 11 November 1980 laying down the trade arrangements applicable to certain goods resulting from the processing of agricultural products ('), as last amended by Regulation (EEC) No 1436/90 (2), provides that the variable component which will be imposed, as from 1 July 1990, on imports of the products falling within CN code 1702 50 00 , originating in third countries not bound to the Community by a preferential trade agreement, will be equal to the levy referred to in Article 1 6 (6) of Regula ­ tion (EEC) No 1785/81 (3), as last amended by Regulation (EEC) No 1069/89 (4), imposed on imports of products falling within CN codes 1702 30 10 , 1702 40 10, 1702 60 10 and 170290 30 ; HAS ADOPTED THIS REGULATION : Article 1 Whereas, in the current context of the Uruguay Round, it is appropriate to maintain the possibility of exporting to the Community market chemically pure fructose origina ­ ting in third countries not bound to the Community by a preferential trade agreement ; whereas this aspect is fulfilled if the possibility for individual agricultural products, originating in the aforesaid third countries, to penetrate the Community market is not less, in 1990, than the average for 1987 and 1988 ; whereas the average imports of chemically pure fructose, originating in these countries, during 1987 and 1988 , amounted to 4 504 From 1 July to 31 December 1990 , the variable compo ­ nent applicable to imports, into the Community, of the following product, originating in third countries not bound to the Community by a preferential trade agree ­ ment, shall be suspended totally, within the limits of a Community quota as shown below : Order No CN code Description Amount of quota (in tonnes) Quota duty (%) 09.0091 1702 50 00 Chemically pure fructose 2 252 20 (') OJ No L 323 , 29 . 11 . 1980, p. 1 . (2) See page 9 of this Official Journal . (') OJ No L 177, 1 . 7 . 1981 , p. 4. (4) OJ No L 114, 27 . 4 . 1989, p. 1 . 31 . 5 . 90 Official Journal of the European Communities No L 138/ 11 Article 2 The quota referred to in Article 1 shall be administered by the Commission, which may take any appropriate measure with a view to ensuring the efficient administra ­ tion thereof. Article 3 If an importer presents in a Member State a declaration of entry into free circulation including a request for prefe ­ rential benefit of the quota for a product covered by this Regulation, and if this declaration is accepted by the customs authorities, the Member State concerned shall draw, from the quota, by means of notification to the Commission, a quantity corresponding to these needs. The requests for drawing, with the indication of the date of acceptance of the said declaration, must be communi ­ cated to the Commission without delay. The drawings shall be granted by the Commission on the basis of the date of acceptance of the declarations of entry into free circulation by the customs authorities of the Member State concerned, to the extent that the available balance so permits. If a Member State does not use the quantities drawn, it shall return them as soon as possible to the tariff quota. If the quantities requested are greater than the available balance of the tariff quota, allocation shall be made on a pro rata basis with respect to the requests, Member States shall be informed by the Commission of the drawings made. Article 4 Each Member State shall ensure that importers of the product concerned have equal and continuous access to the quota for such times as the residual balance of the quota so permits. Article 5 This : Regulation shall enter into force on 1 July 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 May 1990 . For the Council The President M. O'KENNEDY